Citation Nr: 0604467	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-00 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a kidney disorder. 

2.  Entitlement to service connection for frostbite of the 
hands and feet.

3.  Entitlement to service connection for nicotine dependence 
and resulting emphysema.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in January 1999.


FINDINGS OF FACT

1.  Any current kidney disorder is not of service origin.  

2.  Current frostbite residuals of the hands and feet are 
related to cold exposure in service.

3.  Any current nicotine dependence or emphysema is not of 
service origin.  


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
service, nor may kidney disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Frostbite of the hands and feet was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Nicotine dependence or emphysema was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the January 1999 and March 2002 rating 
determinations, the September 1999 statement of the case, the 
July 2005 supplemental statement of the case, and the 
February 2001 and February 2004 VCAA letters, informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the 
statement of the case, the supplemental statement of the 
case, and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The February 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Here there is no evidence or contention 
that the veteran was prejudiced by the delayed notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, there has been full compliance with the 
assistance provisions set forth in the VCAA and implementing 
regulations.  All available service, VA, and private 
treatment records have been obtained.  

The veteran was also afforded a VA examination.  He was also 
given an opportunity to report for three additional VA 
examinations but failed, without explanation, to do so.  
Where a claimant fails without good cause to report for 
necessary examinations scheduled in conjunction with original 
compensation claims, the claims will be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2005).  
Given the veteran's refusal to cooperate with efforts to 
assist him with the development of his claim by appearing for 
necessary examinations and that all reported records have 
been sought or obtained; further assistance is not reasonably 
likely to substantiate the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Kidney Disorder

The available treatment records do not show treatment for a 
kidney disorder at any time since service.  

At his January 1999 hearing, the veteran testified that he 
lost a kidney as a result of drinking "bad water" in 
service.  He related that his physician, Dr. Baruch, had told 
him in 1972 that his kidney could not be saved.  He stated 
that Dr. Baruch told him that his kidney problems developed 
from drinking the "bad water" in Korea.  The veteran noted 
that he did not have a statement from Dr. Baruch to support 
his assertion.  He added that his representative had told him 
that any records from Dr. Baruch were no longer available.  
He further testified that he was jaundiced and was given 
pills when he returned from Korea.

At an April 1999 VA examination, the veteran gave a history 
of having some problems with his right kidney in 1967 and 
1968.  He stated that he was told that his right kidney was 
not functioning well and it was injected with some dye.  He 
did not know the exact nature of the disease or what was 
actually done, except that a long needle was inserted and 
something was injected.  

The examiner noted that the veteran failed to report for an 
ultrasound, X-rays, and upper GI series tests.  A diagnosis 
of status post "some injection to right kidney" and 
nonfunctioning right kidney was rendered.  

The veteran was scheduled for a VA examination on August 23, 
2001, and failed to report. 

In a September 2002 statement, the veteran's brother 
indicated that the veteran had a history of kidney problems 
and pain in the groin area.  

The veteran was again scheduled for VA examinations on July 
31, 2003, and October 8, 2003, and again failed to report for 
both examinations.  Information obtained from these 
examinations may have been beneficial to the veteran's claim.  

In an August 2005 statement, the veteran reported that he 
dropped some artillery rounds on his kidney when unloading 
artillery in Korea.  He expressed his belief that a current 
kidney disorder arose from this accident.  

The diagnosis reported on the 1999 VA examination provides 
some competent evidence of a current kidney disease or 
disability, although the examiner did not actually report any 
disability discovered on the examination.  

The veteran has also offered competent testimony as to an 
injury unloading artillery shells or from drinking "bad 
water" in service.  The credibility of these statements is 
weakened by his variable history.  

Assuming arguendo that there was an injury in service, there 
is no competent evidence linking a current kidney disability 
to those injuries.

While the veteran has expressed his belief that he developed 
a kidney disorder as a result of in-service events, he is a 
lay person and hence not competent to render an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Likewise, he is not competent to conclude that the jaundice 
he perceived shortly after service was diagnostic of a kidney 
disease or disability incurred in service.  Similarly, his 
brother is not competent to render an opinion as to whether 
any current kidney disorder is related to active service.  

While the veteran testified that his private physician, Dr. 
Baruch, related his kidney problems to his period of service, 
he indicated that there was no statement available from Dr. 
Baruch relating any kidney disorder to his period of service.  
The veteran's testimony in this regard is medical hearsay, 
and is not competent.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The veteran was scheduled for VA examinations on three 
separate occasions to obtain information about the nature and 
etiology of any current kidney disorder and whether it was 
related to service.  The veteran failed to report for the 
scheduled examinations each time.  Information obtained from 
these examinations may have been beneficial to his claim.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Frostbite

The available records do not reveal any evidence of treatment 
for frostbite since service.

At his January 1999 hearing, the veteran testified that he 
had frostbitten feet and that his feet went totally numb in 
the cold weather.  He indicated that he was out in the field 
in Korea for approximately eight months along the 38th 
parallel.  He stated that he initially slept in a "fly 
sack" outside, but was later given a tent.  He noted that 
formal hostilities had ended.  He was only issued one pair of 
boots at a time.  He reported that he did not receive any 
treatment for frostbite while in service.  He noted receiving 
treatment at the East Orange VA medical facility in 1955 or 
1956.  

Attempts to obtain treatment records from the Brick or East 
Orange VA facilities were unfruitful.

The veteran was afforded a VA examination in April 1999.  At 
the examination, he reported that he was exposed to extreme 
cold weather with no proper protection for his hands and feet 
while in Korea.  The veteran stated no other parts of his 
body were involved.  He complained of pain, numbness, and 
tingling in his feet.  He reported fewer symptoms in his 
hands, but did note occasional stiffness in his hands that 
was worse during cold weather.  

Physical examination revealed that the hands were warm to the 
touch.  There was no skin discoloration and skin texture was 
normal.  There was also no nail discoloration and no 
arthritic changes.  Radial pulses were palpable, bilaterally, 
and there were no sensory changes.  

Examination of the feet revealed that they were cold to the 
touch.  Skin rubor was present, bilaterally.  There were 
arthritic changes noted in the toes.  The nails were hard and 
minimally discolored.  Sensation was intact for touch and 
pinprick in the toes.  The dorsalis pedis pulse was palpable, 
bilaterally, and the skin was moist and not dry.  

A diagnosis of frost bite of the hands and feet with 
residuals, as mentioned in the history and physical, was 
rendered.  

The veteran was scheduled for a VA examination on August 23, 
2001, and failed to report. 

The veteran was again scheduled for VA examinations on July 
31, 2003, and October 8, 2003, and again failed to report.

The veteran is competent to report cold injuries during 
service, and such injuries are consistent with his service 
outdoors during the winter weather in Korea.

The 1999 examination yielded a diagnosis of current cold 
residuals in the hands and feet, with abnormal findings noted 
on examination of the feet.  The examiner accepted the 
veteran's report of stiffness in the hands and attributed 
that to the frost bite.

While the examiner did not review the claims folder, the 
history reported by the veteran on the examination is not 
contradicted by the record.  The examiner's diagnosis and 
opinion are, therefore, competent.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).

The elements for service connection for frostbite of the 
hands and feet have been met, and service connection is 
granted.


Nicotine Dependence and Emphysema

Current law precludes service connection for most 
disabilities that are the result of the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002).  This prohibition 
is only applicable to claims made on or after June 9, 1998.  
Pub.L. 105-178, Title VIII, § 8202(b), as added Pub.L. 105-
206, Title IX, § 9014(a), July 22, 1998, 112 Stat. 866.  The 
veteran's claim was received in June 1997, and is not subject 
to the limitations of 38 U.S.C.A. § 1103.

Applicable law recognizes two means by which service 
connection could be established for claimed nicotine-related 
diseases and disorders prior to June 9, 1998.  If a claimant 
could establish by competent medical evidence that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking (as opposed to pre- or 
post-service smoking] gave rise to a disease, then service 
connection could be established on a direct basis under 
38 U.S.C.A. §§ 1110 (West 1991).

Service connection may be granted on a secondary basis if 
competent medical evidence indicates that the claimed illness 
had its origin in tobacco use subsequent to service, but the 
veteran developed nicotine dependence during service which 
led to the continued tobacco use after service.  In essence, 
the issue then becomes whether the illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  VAOPGCPREC 19-97 (1997); see also Davis 
v. West, 13 Vet.App. 178, 183 (1999).

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced.  
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death.  
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health concluded prior to adoption 
of § 1103, that nicotine dependence may be considered a 
disease for VA compensation purposes.  See USB Letter 20-97-
14 (July 24, 1997).  Therefore, the two principal questions 
which must be answered by adjudicators in resolving a claim 
for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence upon nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of claimed disability or death 
occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence. See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

In this instance, the veteran in July 1997, reported that he 
first began smoking in service, and that as a result he 
developed nicotine dependence, which led to any current 
emphysema.  

In a May 1997 treatment record, the veteran was noted to have 
had a long history of chronic obstructive pulmonary disease 
and a history of emphysema.  

In a November 1998 letter, the veteran's private physician, 
J. Khan, M.D., indicated that the veteran had a history of 
carcinoma of the lung with left lung removal, COPD, and 
peptic ulcer disease.  He noted that the veteran had been 
under his care since March 1993.  The veteran was reported to 
smoke about one pack of cigarettes per day.  Dr. Khan 
indicated that the veteran's pulmonary function tests 
revealed both obstructive and restrictive defects.  He stated 
that from the above, it appeared that the veteran's disease 
of COPD was most likely related to his longstanding history 
of tobacco inhalation.  

At his January 1999 hearing, the veteran testified that he 
did not smoke prior to his entry into the service.  The 
veteran reported smoking up to a pack of cigarettes a day 
while in service and up to two packs per day following 
service.  The veteran reported having bad lungs and a heart 
condition.  He indicated that his emphysema began in 1973.  
The veteran testified that his emphysema was secondary to his 
cigarette smoking.  

At the time of his April 1999 VA examination, the veteran 
indicated that his left lung was removed in 1991.  He also 
reported a history of chronic obstructive lung disease.  The 
veteran stated that he smoked one-half pack of cigarettes per 
day and that he had a history of chronic obstructive lung 
disease.  Following examination, diagnoses of status post 
left lung removal for carcinoma of the lung and chronic 
obstructive pulmonary disease were rendered.  

Treatment records obtained following the hearing reveal that 
the veteran was seen with complaints of right sided chest 
pain for two to three weeks in June 1990.  He was noted to be 
a chronic cigarette smoker at that time.  On June 15, 1990, 
the veteran underwent a left posterolateral thoracotomy with 
a diagnosis of COPD being rendered at that time.  

While the veteran has expressed his belief that he developed 
nicotine dependence and subsequent emphysema as a result of 
his smoking in service, he is not qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Although Dr. Khan 
stated that the veteran's disease of COPD was most likely 
related to his longstanding history of tobacco inhalation, he 
did not relate either the veteran's nicotine dependence or 
the subsequent development of COPD/emphysema to his inservice 
smoking.  Moreover, there has been no competent objective 
medical opinion rendered linking either nicotine dependence 
or COPD/emphysema to the veteran's period of service. 

There is no competent medical evidence to support the 
veteran's contention that he developed nicotine dependence in 
service, or that current emphysema developed form inservice 
nicotine dependence or tobacco use as opposed to such 
dependence and use after service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for a kidney disorder is denied. 

Service connection for frostbite of the hands and feet is 
granted.

Service connection for nicotine dependence and resulting 
emphysema is denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


